Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 1 of 14




                  EXHIBIT 16
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 2 of 14
5/9/2019                          Edward J. Kitchen                       Page: 1

  1                          UNITED STATES DISTRICT COURT

  2                            DISTRICT OF CONNECTICUT

  3
            HUNTINGTON TECHNOLOGY
  4         FINANCE, INC., f/k/a
            Macquarie EQUIPMENT FINANCE,
  5         INC., f/k/a Macquarie
            EQUIPMENT FINANCE, LLC
  6                        Plaintiff,

  7         vs                                   Case No. 3:18CV01708(VLB)

  8         GARRETT ALAN NEFF, a/k/a
            GARY NEFF, JOHN MARK SCHMID,
  9         and DAVID KARL SCHMID,
                           Defendants.
 10

 11

 12
                 DEPOSITION OF:    EDWARD J. KITCHEN
 13              DATE:             May 9, 2019
                 HELD AT:          Carmody Torrance Sandak & Hennessey LLP
 14                                195 Church Street
                                   New Haven, Connecticut 06510
 15

 16

 17

 18

 19

 20

 21

 22

 23
                 Reporter:    THEA FINKELSTEIN, RMR, CRC, LSR 126
 24                             Cassian Reporting, LLC
                                     21 Oak Street
 25                           Hartford, Connecticut 06106
                                     860-595-7462


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 3 of 14

5/9/2019                        Edward J. Kitchen                         Page:2

  1
        APPEARANCES:
  2

  3        Representing the Plaintiff:

  4             METZ LEWIS BRODMAN MUST O'KEEFE
                535 Smithfield Street
  5             Suite 800
                Pittsburgh, PA 15222
  6             412-918-1133
                jokeefe@metzlewis.com
  7             JOHN R. O'KEEFE, JR., ESQ.

  8
           Representing the Defendants:
  9
                 ZEISLER & ZEISLER, P.C.
 10              10 Middle Street
                 15th Floor
 11              Bridgeport, CT 06604
                 203-368-5465
 12              cblau@zeislaw.com
                 By:  CHRISTOPHER H. BLAU, ESQ.
 13

 14        Also Present:

 15             ROB MACE, SENIOR VICE-PRESIDENT and
                SPECIAL ASSETS SENIOR DIRECTOR
 16             THE HUNTINGTON NATIONAL BANK
                7 Easton Oval
 17             EA4W67
                Columbus, OH 43219
 18             614-480-1537
                Robert.Mace@Huntington.com
 19

 20

 21

 22

 23

 24

 25

                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 4 of 14

5/9/2019                           Edward J. Kitchen                  Page:34

  1      understand sales management to mean?

  2                 MR. O'KEEFE:     If you did.

  3          Q.    If you did.

  4          A.    I didn't.

  5          Q.    So you didn't know what Mr. Maurer was referring to?

  6          A.    No.

  7          Q.    What did you take equipment performance to mean?

  8          A.    I didn't.     I don't recall.

  9                 Defendant's Exhibit 5 for identification was marked

 10      by the reporter.)

 11          Q.    Showing you what's been marked Defendant's 5, please

 12      take a second to review, and look up at me when you're done.

 13                 Who is Michael Dicecco?

 14          A.    He's the president of Huntington Equipment Finance.

 15          Q.    Who's Gregg Goldstein?

 16          A.    I don't know.

 17          Q.    Do you know why Mr. Zimmeth forwarded this email to the

 18      president of

 19          A.    No.

 20          Q.    Who's Norman Solomon?

 21          A.    A fellow colleague in my department.

 22          Q.    And who's John Glodich?

 23          A.    He's with Huntington Technology -- he's with

 24      Macquarie, with Huntington Technology.

 25          Q.    What was his role,    if you recall?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 5 of 14
5/9/2019                           Edward J. Kitchen                    Page: 35

  1          A.    I don't recall.

  2          Q.    May be a question for Mr. Maurer, but do you know what

  3     he meant by duo in the email at 3:24 p.m.?

  4                 MR. O'KEEFE:     Object to form.

  5          A.    No.

  6          Q.    Why did Mr. Solomon forward this email to you,    if you

  7     know?

  8          A.    I don't.

  9          Q.    Do you know why he said FYI,    just in case?

 10          A.    No.

 11          Q.    You don't know what he was referring to?

 12          A.    No.

 13          Q.    So you don't know what prompted that email?

 14          A.    I don't recall,    I'm sorry.

 15                 Defendant's Exhibit 6 for identification was marked

 16     by the reporter.)

 17          Q.    Showing you what's been marked Defendant's 6, please

 18     review and let me know when you're done.

 19                 Other than this email from January 12, 2018, did you

 20      ever communicate directly with individuals associated with the

 21      Port Authority?

 22          A.    No.

 23          Q.    Did you ever, other than this email, communicate with

 24      individuals associated with the Port Authority without cc'ing

 25     Gary Neff or the Schmids?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 6 of 14
5/9/2019                             Edward J. Kitchen                      Page:36

  1                   MR. O'KEEFE:    Object to form.

  2            A.    No.

  3            Q.    What did you mean by see you soon?

  4            A.    Looking at the timing of the email, I was just getting

  5     involved in this credit and basically acquainting myself with

  6     the individuals involved.        So after I realized it, this fellow

  7     wasn't one of our guarantors, even reading, there was nothing

  8     for me to talk to him about.         There was no need to talk to

  9     him.

 10                   My concern, once I realized who the players were,

 11     guarantors, if you will, that's who I met with.         I didn't seek

 12     to reach out to him or talk to him.         Didn't need to.

 13            Q.    So you never met with Del Tufo in person?

 14            A.    No.

 15            Q.    I think I asked, but you never met with anyone else at

 16     the Port Authority in person?

 17            A.    No.

 18                   (Defendant's Exhibit 7 for identification was marked

 19     by the reporter.)

 20            Q.    Showing you what's been marked Defendant's 7, please

 21     take a look, and look up at me when you're done.

 22                   What's a CARS amount?

 23            A.    First of all, CARS, Credit Asset Report, and those are

 24     generated with regards to delinquent accounts, deficiency

 25     accounts.      So the leasing system generates, they populate, if


                                 Cassian Reporting, LLC
                    (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 7 of 14
5/9/2019                          Edward J. Kitchen                        Page: 37

  1     you will.     But I don't have access to the leasing system to

  2     get numbers and dollar amounts, so it's provided by the

  3      leasing department.

  4                  So as I read that, I needed to get an understanding

  5     of what the CARS amount was in there, because I have no access

  6      re vision into their systems.

  7          Q.     Okay.   So you're looking for a report from another

  8     department for that figure?

  9          A.     That's correct.

 10          Q.     What's the significance of the CARS amount?

 11          A.     What's actually owed.

 12          Q.     So it's the sum total of what's actually owed?

 13          A.     It would include real estate -- real estate -- taxes,

 14     things of that nature.        It wouldn't just be the lease amount.

 15      If -- if -- and I say if -- it populates it correctly.       So

 16     again, why I'm asking them what's in there, so apparently I

 17     must be questioning something in there.        I don't recall, but I

 18     wanted to verify what the numbers were.

 19          Q.     Okay.

 20          A.     Because again, I don't have revision into their

 21     systems.

 22          Q.     Okay.   Is the CARS amount, as you understand it, on

 23      this page somewhere?

 24          A.     I don't know if that was the actual CARS amount or if

 25     that's what it was at that time.        I don't recall if there was


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 8 of 14
5/9/2019                                Edward J. Kitchen                     Page: 38

  1     subsequent questions after the fact to get some accuracy or

  2      confirming it.        So I don't know if that was -- if that would

  3     be the final number.            I don't know.

  4          Q.      By that, are you referring to the approximately $3.8

  5     million figure?

  6          A.      Yes.

  7          Q.      Just to clarify, your email of January 17, 2018, is

  8      trying to, to use your term, get vision into what resulted in

  9      this $3.8 million figure,          is that fair to say?

 10                   MR. O'KEEFE:       Object to form.

 11          A.      Yes.    As I   stated, if that was the final number, I

 12     don't know.

 13          Q.      Okay.    And what is meant by exposure?

 14          A.      What's owed.

 15          Q.      So Huntington's exposure?

 16                   MR. O'KEEFE:        Object to form.

 17          A.      Well, also the guarantors' and payers obligated to pay

 18      the debt.     That's their exposure, too, along with Huntington.

 19          Q.      So the guarantors' only· exposure was the $3.8 million

 20      amount?

 21          A.      No.

 22          Q.      And as you sit here, do you know if accrued interest is

 23      reflected in this number?

 24          A.      No,    I do not.

 25                   (Defendant's Exhibit 8 for identification was marked


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 9 of 14
5/9/2019                            Edward J. Kitchen                       Page:39

  1      by the reporter.)

  2          Q.     Showing you what's been marked as Defendant's 8.

  3      Please take a second to review.

  4                What did you mean by tax liability for Garage Media?

  5          A.     There's, as I recall, there was some issue -- again,

  6      we have no vision into the leasing system -- so there must

  7     have been a dollar amount, advised there was a tax bill due

  8      and we were trying to determine what that exact number is, and

  9      that's what we were trying to get to.          And again, we have no

 10     vision so we were getting someone from the leasing department

 11      to get on it and try to explain it to us.

 12          Q.     There was a tax bill due by Huntington?

 13          A.     I don't recall.     I don't know if it was -- I don't

 14      recall.    I don't recall.

 15          Q.     Do you recall the significance of this tax liability

 16      issue?

 17                  MR. O'KEEFE:     Object to form.

 18          A.     For us to be trying to figure it out, it must have

 19      been a large- amount.      That's the only thing I can estimate.

 20          Q.     But you don't recall, as you sit here today, what that

 21     amount was?

 22          A.     No.   No.


 23          Q.     Do you know how this tax liability issue was resolved,

 24      if it was resolved?

 25          A.     I don't know.


                                Cassian Reporting, LLC
                   (860) 595-7462 - scheduling@cassianreporting.com
   Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 10 of 14
5/9/2019                         Edward J. Kitchen                        Page:40

  1        Q.    Do you remember anything else about this tax liability

  2   issue?

  3        A.    No.

  4        Q.    Besides Mr. Mace and it looks like Mr. Maurer, was

  5   there anyone who joined this conversation?

  6               MR. O'KEEFE:     Object to form.

  7        A.    I don't recall.

  8        Q.    What did you mean by this is incredible?

  9        A.    Again trying to figure out a number.    We have no

 10   vision into the system, and whatever we were discussing,        I

 11   can't get in there to see it, if it's right or wrong.        So I

 12   don't know.

 13               (Defendant's Exhibit 9 for identification was marked

 14   by the reporter.)

 15        Q.    Showing you what's been marked as Exhibit 9, please

 16   take a second to review.

 17             Who is Adel Wahab?

 18               MR. O'KEEFE:     Right here.

 19        A.    I don't know.

 20        Q.    You don't recognize the name?

 21        A.    No.

 22        Q.    Did you ever request this information from Mr. Zimmeth?

 23        A.    If I recall, this was following up on our meeting with

 24   the Schmids and Gary in January, and whereby we were putting

 25   together a forbearance agreement and talking about a timeline


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 11 of 14
5/9/2019                           Edward J. Kitchen                      Page:41

  1      as to when they would resolve, retire,        the outstanding

  2      obligation and I believe -- I believe -- because again, we

  3      don't have vision into the system, I was looking to confirm

  4      the dollar amount and I believe -- I could be -- there was a

  5      discussion.

  6                 Gary mentioned that there was a number said and he

  7      wanted it confirmed.     There was a dollar amount he hinted to

  8      at the meeting, if I recall, and again I was looking for it to

  9      put a number into which would be to settle it and retire the

 10      debt on July 1st with a forbearance agreement, was due to

 11      expire which he did not sign.      I'd have to look at the

 12      forbearance agreement but I don't recall if that was the

 13      number we put in there.

 14          Q.    Referring to Mr. Zimmeth's email at 4:58 p.m.

 15      $7,041,000 figure, do you know if that included sales tax?

 16          A.    I'm -- I don't know.     And to indicate, to be honest,

 17      what's before me,   it was relative.    Give me a number of what

 18      we're trying to do when we were trying to put together a

 19      forbearance agreement.

 20          Q.    Referring to the fourth line of Mr. Zimmeth's email, do

 21      you know what is meant by Net Investment?

 22          A.    I believe he's referring to the book,       the book

 23      balance, without taxes or interest.      Whatever else was

 24      outstanding to finalize the number.

 25          Q.    And what is IRR?


                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed ··------•--'·----·-----------
                                                  07/26/19 Page 12 of 14

5/9/2019                                   Edward J. Kitchen                                              Page: 47

  1                                                JURAT

  2

  3                          I, EDWARD J. KITCHEN, do hereby certify that the

  4     foregoing testimony taken on May 9, 2019, is true and accurate,

  5     including any corrections noted on the corrections page, to the

  6     best of my knowledge and belief.

  7

  8

  9

 10

 11

 12      CCMMDN WEALTH Or P€NA1s1t.. v AA11A
        COUNT( OF .ALL£6H€NV
 13
                  2               (e:r)
 14        At    ..::;,3C,   gm     in said county of A.ll£Gl-le.NY
                             '
 15     this    ,;}OiA       day of       ,TUAJc         , 2019, personally appeared

 16     EDWARD J. KITCHEN, and he made oath to the truth of the

 17     foregoing corrections by her subscribed.

 18

 19     Before me, AtfDR.£A L.             QUA7TRCNt::            , Notary Public

                                                           COMMONWEALTH OF PENNSYLVANIA
 20        //Uiu£U)f dua:ttitrJ.iL/                                  NOTARIAL SEAL
                                                             Andrea L. Quattrone. Notary Public
 21     My commission expires: !o/13/::J.t                    Forward Twp .. Allegheny County
                                                            My Commission Expires Oct. 13, 2021
                                                         MEMBER. PENNSYLVANIA ASSOCIATION OF NOTARI!'!~
 22

 23

 24

 25

                               Cassian Reporting, LLC
                  (860) 595-7462 - scheduling@cassianreporting.com
Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 13 of 14

5/9/2019                                   Edward J. Kitchen                                       Page:48

  1                                       TRANSCRIPT CORRECTIONS

  2
         REPORTER:                  THEA FINKELSTEIN
  3

  4      CASE:        HUNTINGTON TECHNOLOGY FINANCE INC. versus GARRETT NEFF,
                      JOHN SCHMID, and DAVID SCHMID
  5

  6      PAGE         LINE     CORRECTION                                   REASON

        ;/            3        /.$2., c;                            /,J.fh~o      I loft
  7

       /6         I.]          (JJ..Jt:                     I pf/7,,'/4 p   t)P    ~ D
  8

  9
      tJ'l-'                 L,1111~;-J              / ;J/'/e:-r?P    OP     /E _t/1.JrO~
 10   lJ?_,...   }.V         f//Jl.o~               If'-'"/n-,,,p   (),?I   /cv-1I/          ,r}   ~

 11   /ef~       f'       ci2?P1r' f              / µCf1:;,,1-I) " ~        ft_,,.,..//? [
                                                                                                   I
 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22                                             NAME,~✓ -                         7~

 23                                             DATE= -· ~ , v l .      ;;:;;)_'? d ~r   r
 24

 25


                                   Cassian Reporting, LLC
                      (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:18-cv-01708-VLB Document 36-19 Filed 07/26/19 Page 14 of 14
5/9/2019                          Edward J. Kitchen                       Page:49

  1                            CERTIFICATE OF REPORTER

  2           I, THEA FINKELSTEIN, a Registered Merit Reporter/Notary

  3      Public within and for the State of Connecticut, do hereby

  4      certify there came before me, on the 9th day of May, 2019, the

  5      following named person, to wit:     EDWARD J. KITCHEN, who was by

  6      me duly sworn/affirmed to testify to the truth and nothing but

  7      the truth; that he was thereupon carefully examined upon his

  8      oath and his examination reduced to writing under my

  9      supervision; that this deposition is a true record of the

10       testimony given by the witness.

 11           I further certify that I am neither counsel for,       related to

12       nor employed by any of the parties to the action in which this

13       deposition is taken; and further, that I am not a relative or

14       employee of any attorney or counsel employed by the parties

15       hereto, nor financially or otherwise interested in the outcome

16       of the action.

17                                WITNESS my hand and affixed my seal this

18       May 22, 2019.

19

20

21

22

23
                                       THEA FINKELSTEIN, RMR, CT CSR 126
24

25       My commission expires:    March 31, 2020


                               Cassian Reporting, LLC
                 (860) 595-7 462 - scheduling@cassianreporting.com
